DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1,3-8 in the reply filed on 1/26/2021 is acknowledged.  The traversal is on the ground(s) that the office action has not provided any evidence or reasoning to show that the requisite serious search burden exist.  This is not found persuasive because the previous office action provides clear reasoning that the inventions are distinct at least due to their different classification and search requires different search areas and additionally, restriction requirement does not necessary to submit evidentiary documents that the composition or the product can be use in different process.
The requirement is still deemed proper and is therefore made FINAL.
Examiner noted that the response to the restriction requirement is not complete as applicant fails to elect a single disclosed species as required in the restriction requirement. 
However, in a telephonic interview on 2/26/2021 with the applicant’s representative, it is acknowledged that applicant further elects the species of glycine or alanine for the organic acid; ethylene diamine for the organic amine; and choline bicarbonate for the choline salt.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s), specifically, the components of (e) to (h) following the phrase are all optional components in the claimed invention, or only the component “(e) corrosion inhibitor”?
For the examination purpose, examiner interprets that in claim 1, after the phrase “optionally”, all the components, namely, (e) to (h) are not required in the composition.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1, at the last two lines, recites the broad recitation of pH range 5.5 to 7.5, and the claim also recites a pH range of 7.0 to 7.35, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shi et al (US 9,305,806, applicants provided with IDS).
Shi et al disclose a CMP composition comprises:
An abrasive;
A chelating agent;
A corrosion inhibitor; 
A choline salt;
An oxidizer comprises periodic acid, hydrogen peroxide, potassium iodate, potassium permanganate, ammonium persulfate, ammonium molybdate, ferric nitrate, nitric acid, potassium nitrate, and mixtures thereof (col.5, lines 44-49).
An organic amine; Organic amine compounds used to boost copper film removal rates include ethylene diamine, propylene diamine, other organic diamine compounds, and organic amine compounds containing multi amino groups in the same molecular framework (col.5, lines 35-39).
Biocide; and 
A pH adjusting agent comprises nitric acid, hydrochloric acid, sulfuric acid, phosphoric acid, other inorganic or organic acids, and mixtures thereof (col.5, lines 53-56); and the pH of the composition is between 5-8 (col.3, lines 10-22; lines 55-67).
Shi et al disclose that the choline salt in the CMP polishing slurry compositions include choline bicarbonate, (col.5, lines 6- 12); and the selected and suitable chelating agents include glycine, other amino acids, and amino acid derivatives (col.5, lines 18-19).
Shi et al disclose that glycine is used as the chelating agent, ethylenediamine was used as copper film removal rate boosting agent (col.8, lines 14-20); and aforesaid teaching easily reads on the limitation of “at least two chelators” being used in the disclosed CMP composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US 9,305,806) as applied to claim 1 above.

With regards to claim 6, Shi et al disclose above and also disclose that the abrasive comprises colloidal silica particles and the CMP polishing slurry compositions contain from 0.0 wt % to 25 wt % abrasives (col.4, lines 46-64), which encompasses the claimed rang of 0.0025-2.5 wt%.
The content of the choline salt from 0.0001 wt % to 0.50 wt% (col.5, lines 13-16), which encompasses the claimed range of 0.001-0.05 wt %.
Shi et al disclose that the concentration of organic amine (ethylenediamine) is from 0.0001 wt % to 0.20 wt % (clo.5, lines 35-43); and suitable chelating agent includes glycine and contain from 0.01 wt % to 22 wt % chelating agent (col.5, lines 17-24)
 It is noted that Shi et al fail to teach applicants “entire” claimed range of 0.001-18.0 wt %. However, Shi et al’s disclosed range overlaps applicants’ entire claimed range. As a result, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any value which overlaps applicant’s value of 0.0001-.20 wt % for the organic amine and 0.1-22 wt% for the amino acid (glycine), including the overlapping portion of the range disclosed by Shi et al, because it has been held that overlapping ranges are held to be obvious. MPEP 2144.05.
Similar analysis applies for the claims 7-8, as the claim 6 above because Shi et al disclosed concentration ranges (see above); and also disclose that the oxidizer (hydrogenperoxide or periodic acid) content in the composition from 0.01 wt % to 10 wt % (col. 5, lines 49-52); the concentration range of the corrosion inhibitor is from 0.001 wt % to 0.15 wt % (col.5, lines 24-34); and from 0.0001 wt % to 0.05 
wt % biocide, which are overlapping the claimed ranges and it has been held that overlapping ranges are held to be obvious. MPEP 2144.05.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 8,974,692. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of the patent ‘692 broadly encompasses the instant invention.



Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713